Citation Nr: 1643314	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disorder, to include lumbar spine degenerative arthritis.

3.  Entitlement to service connection for a left elbow disorder, to include arthritis.

4.  Entitlement to service connection for a right elbow disorder, to include arthritis.

5.  Entitlement to service connection for a left knee disorder, to include arthritis.

6.  Entitlement to service connection for a right knee disorder, to include arthritis.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from June 1979 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing is of record.

In December 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives regarding the service connection claims for a lumbar spine disorder, a bilateral elbow disorder, and a bilateral knee disorder.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A chronic lumbar spine disability was not shown in service, lumbar spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current lumbar spine disorder is etiologically related to his active service.

2.  A chronic bilateral elbow disability was not shown in service, bilateral elbow arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current bilateral elbow disorder is etiologically related to his active service.

3.  A chronic bilateral knee disability was not shown in service, bilateral knee arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current bilateral knee disorder is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a left elbow disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for a right elbow disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have been obtained.  Regarding the Veteran's service connection claims for a lumbar spine disorder, a bilateral elbow disorder, and a bilateral knee disorder, the Board acknowledges the fact that there is some suggestion of the existence of additional treatment records.  However, the Board finds that the record contains an adequate opinion regarding assessing the etiology of his current lumbar spine disorder, bilateral elbow disorder, and bilateral knee disorder.  As such, to the extent more recent treatment records exist, the need to obtain such treatment records to fairly adjudicate these claims is unnecessary as there is not a reasonable possibility that such records would assist his claims.  Put simply, the failing of his claim is not the absence of a current disability, but rather is the absence of a nexus between the current disabilities and his military service.  The Veteran testified before the Board in October 2015 and was fully apprised of what was required for service connection, as such, it would seem highly unlikely that treatment records would address the nexus element but would not have been brought to the Board's attention.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disorders and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his service connection claims in December 2009, which were denied in a May 2010 rating decision.  The Veteran asserts that his lumbar spine disorder, bilateral elbow disorder, and bilateral knee disorder are due to his active service.  At the hearing, the Veteran asserted these disorders were due to a moped accident and the rigors of transporting supplies up and down ladders.

The Veteran's STRs show that in July 1979, he complained of low back pain and was diagnosed with a lumbar spine strain.  At a September 1979 medical examination, his spine, upper extremities, and lower extremities were all normal.  In a report of medical history form submitted in conjunction with this examination, he denied having any back, bone, joint, elbow, or knee symptoms or having any arthritis.  In May 1980, he was involved in a moped accident.  While he reported shoulder symptoms afterwards, he did not complain of any lumbar spine, elbow, or knee symptoms.  Furthermore, at his separation examination in December 1983, once more his spine, upper extremities, and lower extremities were all found to be normal.  In addition, he continued to deny having any back, bone, joint, elbow, or knee symptoms or having any arthritis.

The first objective medical evidence documenting a lumbar spine disorder is a March 2010 lumbar spine x-ray showing degenerative arthritis.  The first objective medical evidence documenting a bilateral elbow disorder is June 2010 elbow x-rays showing osteoarthritis changes.  The first objective medical evidence documenting a bilateral knee disorder is a May 2015 and February 2016 knee x-rays showing degenerative changes.  These x-rays are all approximately two decades after the Veteran's separation from active service.

The Veteran was afforded a VA examination in February 2016.  He reported that he started having back pain, bilateral elbow pain, and bilateral knee pain after the moped accident in service, but did not start receiving treatment until 2010.  A VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's lumbar spine disorder, bilateral elbow disorder, and bilateral knee disorder were less likely than not incurred in or caused by the Veteran's active service.  The examiner reported that the Veteran's STRs show that he had a normal separation examination and he did not voice any back, elbow, or knee complaints.  The examiner also reported that his medical treatment records show that he was seen in 2004 and 2006 and had no lumbar spine, elbow, or knee complaints.  

The Veteran has not submitted any medical evidence supporting his contention that his lumbar spine disorder, bilateral elbow disorder, or bilateral knee disorder are due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claims.  The VA examiner opined that the Veteran's lumbar spine disorder, bilateral elbow disorder, and bilateral knee disorder were less likely than not incurred in or caused by his active service.

Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  Thus, the evidence fails to establish service connection for the Veteran's lumbar spine disorder, bilateral elbow disorder, or bilateral knee disorder.

Consideration has been given to the Veteran's allegation that he had problems with his lumbar spine, elbows, and knees during his active service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe lumbar spine, elbow, and knee pain, he lacks the medical training or qualification to diagnose a lumbar spine disability, an elbow disability, or a knee disability.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic lumbar spine disability, chronic bilateral elbow disability, or chronic bilateral knee disability related to his active service, as the first evidence of any problems does not appear until at least 2010, almost two decades after separation.  In addition, at his separation examination, his spine, upper extremities, and lower extremities were normal and he denied any back, bone, joint, elbow, or knee symptoms or having any arthritis.  In addition, his STRs do not document any chronic lumbar spine, elbow, or knee diagnoses.  As such, the Board does not find that the evidence of record shows continuous lumbar spine, elbow, or knee symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a lumbar spine disorder, a bilateral elbow disorder, or a bilateral knee disorder.  The record contains no objective medical evidence diagnosis a chronic disorder until 2010.  In addition, the record does not contain evidence that any back, elbow, or knee injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's assertion that his lumbar spine disorder, bilateral elbow disorder, and bilateral knee disorder are the result of his military service.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran's separation physical found his spine normal, his upper extremities normal, and his lower extremities normal, and the Veteran specifically denied any back, bone, joint, elbow, or knee problems or arthritis at separation, which serves to sever any continuity from service.  Such a conclusion is further underscored by the absence of any back, elbow, or knee complaints after service for almost two decades, until at least 2010.

Accordingly, the criteria for service connection have not been met for a chronic lumbar spine disorder, a chronic bilateral elbow disorder, or a chronic bilateral knee disorder.  That is, the evidence does not show that a lumbar spine disorder, a bilateral elbow disorder, or a bilateral knee disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a lumbar spine disorder, a bilateral elbow disorder, or a bilateral knee disorder has existed continuously since service.  Therefore, the claims are denied.  


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a left elbow disorder is denied.

Service connection for a right elbow disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


REMAND

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, the Veteran's treatment records show he was diagnosed with anxiety disorder in April 2010 and December 2012.  He was also diagnosed with adjustment disorder with anxious mood in January 2011.

At the hearing October 2015, the Veteran testified that he currently receives treatment at the VA Medical Center (VAMC) in Durham.

The Veteran was afforded a VA examination in January 2016.  The VA examiner found that the Veteran anxiety and depression symptoms did not warrant the diagnosis of either an anxiety or a depressive disorder.  In addition, the VA examiner found that the Veteran did not meet the meet the diagnostic criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).

However, in light of the Veteran's testimony that he receives mental health treatment for PTSD, a remand is necessary to obtain these outstanding records.  If these records contain evidence of an Axis-I psychiatric disability and does not support a finding of service connection, an additional VA examination may be necessary as VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Seek to obtain the Veteran's mental health treatment records from the Durham VAMC.

2.  If after all outstanding records have been obtained a decision regarding service connection cannot be made, then schedule the Veteran for another VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability.   

The examiner should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder either began during or was otherwise caused by the Veteran's active service.  Why or why not?

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


